263 S.W.3d 708 (2008)
Charles W. RENTSCHLER, et al; Kenneth G. Charron, Appellants,
v.
Larry CRAWFORD, et al, Respondents.
No. WD 68901.
Missouri Court of Appeals, Western District.
August 5, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 30, 2008.
Kenneth G. Charron, Bowling Green, MO, for appellant.
Michael Joseph Spillane, Office of Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., Presiding Judge, THOMAS H. NEWTON, Judge, and RONALD R. HOLLIGER, Judge.

Order
Kenneth Charron ("Charron") appeals a summary judgment entered in his declaratory judgment action against Larry Crawford, the Director of the Missouri Department of Corrections. That action was filed by Charron, Charles Rentschler, and Roger Nolan seeking a declaration that all three plaintiffs, who are serving life sentences in the custody of the Department of Corrections, are entitled to conditional release terms as part of their sentences. Having fully reviewed the record, we find no error. As a published opinion would have no precedential value, the parties have been provided a memorandum explaining the reasoning of the court, and the trial court judgment is affirmed pursuant to Rule 84.16(b).